DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 3-8 are objected to because of the following informalities:  
In claim 3 line 1, “the flat electric wire assembly” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 3-8 is indefinite because there is an inconsistency within the claims.  Claim 3, initially, indicates that the subcombination, a joint structure (for connection of a flat electric wire assembly), is being claimed.  However, later the claim contains positive limitations directed toward the flat electric wire assembly, suggesting that applicant intends to claim the combination of the joint structure and the flat electric 
The scope of claims 9-14 is indefinite because there is an inconsistency within the claims.  Claim 9, initially, indicates that the subcombination, a joint structure (for connection of a flat electric wire assembly to an electric wire assembly), is being claimed.  However, later the claim contains positive limitations directed toward the flat electric wire assembly and the electric wire assembly, suggesting that applicant intends to claim the combination of the joint structure, the flat electric wire assembly and the electric wire assembly.  Applicant is required to clarify what subject matter the claims are intended to be drawn to and the language of the claim must be amended to be consistent with this intent.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reul (US 6,461,188).  
Regarding claim 3, Reul discloses a joint structure for connection of the flat electric wire assembly comprising: an end portion of the flat electric wire assembly, the flat electric wire assembly including: a conductive line (3) having a band shape; a first 
Regarding claim 4, Reul discloses the blocking sections being opposed to the second surface of the first insulating layer.  

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Tanaka (JP H02-079130, cited in the IDS filed 3/22/2021).  
Regarding claim 9, Tanaka discloses a joint structure for connection of a flat electric wire assembly (8) to an electric wire assembly (12) comprising: an end portion (10) of the flat electric wire assembly, the flat electric wire assembly including: a conductive line (10) having a band shape; a first insulating layer (top of 11) covering the 
Regarding claim 10, Tanaka discloses the blocking sections being opposed to the second surface of the first insulating layer (in a vertical direction in Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reul in view of Myer et al. (WO 97/018875).
Regarding claim 5, Myer teaches the use of a protective case protecting joint between the electric wire assembly and the terminal fitting, wherein the protective case includes side walls (23a) extending in a direction perpendicular to the receiving section (vertically, see Fig. 2) and disposed adjacent to side edges of the terminal fitting, respectively.  
Regarding claim 5, Myer teaches the protective case including a first wall (51) extending along the first surface and a second wall (52) extending along the second surface, and the terminal fitting is disposed in a space defined by the side walls, the first wall, and the second wall.  
Regarding claim 7, Myer teaches the protective case includes at least one protrusion (24, 27) protruding from at least one of the side walls toward the terminal fitting to position the joint portion when the protrusion contacts the joint portion.   
Regarding claim 8, Myer teaches the protective case including: a first protrusion protruding (24, 27) 
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a protective case, as taught by Myer, in order to provide a discrete and movable protection for the terminal.  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Myer et al. (WO 97/018875).
Regarding claim 11, Myer teaches the use of a protective case protecting joint between the electric wire assembly and the terminal fitting, wherein the protective case includes side walls (23a) extending in a direction perpendicular to the receiving section (vertically, see Fig. 2) and disposed adjacent to side edges of the terminal fitting, respectively.  
Regarding claim 12, Myer teaches the protective case including a first wall (51) extending along the first surface and a second wall (52) extending along the second surface, and the terminal fitting is disposed in a space defined by the side walls, the first wall, and the second wall.  
Regarding claim 13, Myer teaches the protective case includes at least one protrusion (24, 27) protruding from at least one of the side walls toward the terminal fitting to position the joint portion when the protrusion contacts the joint portion.   
Regarding claim 14, Myer teaches the protective case including: a first protrusion protruding (24, 27) from one of the side walls toward the terminal fitting and being disposed adjacent to a first end edge of the blocking portion; and a second protrusion (24, 27, Fig. 9) protruding from the one of the side walls toward the terminal fitting and being disposed adjacent to a second end edge of the blocking portion.  
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a protective case, as taught by Myer, in order to provide a discrete and movable protection for the terminal.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833